El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal. .
Los peticionarios demandaron en desahucio a Lydia Qui-ñones y a su esposo Federico Gregory ante la Corte Municipal de San Germán. En la primera comparecencia los de-mandados, además de contestar la demanda, radicaron una moción sobre nulidad del- emplazamiento y su diligencia-miento. Ofrecieron prueba documental y estipularon con los demandantes que por ese hecho no renunciaban a su impug-nación al emplazamiento. Se celebró el juicio en la segunda comparecencia y la corte declaró sin lugar la cuestión legal planteada y al mismo tiempo desestimó la demanda. Los de-mandantes apelaron para ante la Corte de Distrito de Ma-yagüez. De nuevo los demandados reprodujeron su impug-nación al emplazamiento y ofrecieron su prueba en la pri-mera comparecencia. En la segunda se discutió la moción de los demandados y la corte dictó resolución declarándola con lugar y sosteniendo que carecía de jurisdicción apelativa para conocer del caso por no haberla tenido originalmente la corte municipal. Para revisar dicha resolución expedimos el auto de certiorari en este caso.
La moción sobre nulidad de los demandados se basa en lo siguiente:
“Que el emplazamiento y el diligenciamiento del mismo son nulos y sin ningún valor por el fundamento de que el diligenciamiento *451de dicho emplazamiento no contiene el apercibimiento que dispone la sección quinta de la Ley de Desahucio al efecto de. que si los deman-dados dejaran de comparecer a contestar por escrito la demanda, bien personalmente o por medio de abogado o apoderado, se decretaría el desahucio solicitado sin más citar ni oír a los demandados.”
El emplazamiento que impugnan los demandados en el caso de desahucio claramente les apercibía de las consecuen-cias de no comparecer a la primera comparecencia. Copiado literalmente dice así:
“A los demandados arriba mencionados, Lydia Quiñones y su esposo Federico Gregory:
“Por la presente se les emplaza, requiere y notifica que la Corte ha señalado el día 3 de abril de 1946, a las 9:30 de la mañana para la primera comparecencia que determina la ley de desahucio y se les apercibe que si en dicho día y hora no comparecen ustedes por sí o por medio de legítimo apoderado o abogado, se decretará el desahucio sin más citarles ni oirles, de acuerdo con la súplica de la demanda, copia de la cual les es servida en este acto y se les notifica que es abogado de los demandantes el Ledo. Mario Báez García, con oficina abierta en la segunda planta del edificio Radio Center de Mayagüez, Puerto Rico, a quien deben ustedes notificar de su contestación a la demanda.” (Bastardillas nuestras.)
La orden de citación expedida por la corte también con-tenía el pnismo apercibimiento.
Y el certificado del márshal transcrito literalmente lee así:
“Yo, Ricardo Marty, Jr., Márshal de la Corte Municipal.de San Germán, Puerto Rico:
‘ ‘ Certifico : — Que recibí el presente emplazamiento a las 3:00 de la tarde del día 25 de marzo de 1946 y que notifiqué el mismo perso-nalmente a las 5 :15 y 5:30 de la tarde del día 25 de marzo de 1946 a Federico Gregory y 'Lydia Quiñones, respectivamente, demandados mencionados en dicho emplazamiento, entregando a dichos demanda-dos y dejando en su poder, personalmente, en su casa calle Dr. Veve; San Germán, P. R., una copia fiel y exacta de dicho emplazamiento, de la demanda y de la orden de citación expedida por- el Juez, ha-biendo hecho constar, con mi firma al dorso de la copia del emplaza-miento entregado el sitio y fecha de su entrega y notificación.” (Bas-tardillas nuestras.)
*452El segundo párrafo del artículo 5 de la Ley de Desahu-cio (Art. 624 del Código de Enjuiciamiento Civil) dispone que “Al citarse al demandado se le apercibirá de que no compareciendo por sí o por legítimo apoderado se decretará el desahucio sin más citarlo ni oírlo.”
Arguyen los demandados que iio conteniendo el certifi-cado del diligenciamiento del márshal el apercibimiento, es nulo el emplazamiento. Se basan en el caso- de Andino v. Canales, 26 D.P.R. 134.(1) Somos de opinión que dicho caso es claramente distinguible del de autos. Hemos examinado el expediente original de aquél y encontramos que si bien el certificado del márshal guardaba silencio en cuanto- al aper-cibimiento el emplazamiento en sí tampoco contenía aperci-bimiento alguno y se resolvió que:
“Entendemos que cualquier irregularidad no vicia de nulidad el emplazamiento, y nos referimos para ello a la doctrina establecida en los casos de Serrano v. Berdiel et al, 22 D.P.R. 445, y Llorens v. Castillo, Juez Municipal, 22 D.P.R. 670, pero la omisión del aperci-bimiento ordenado por el apartado 2o. de la sección 5a. de la Ley de Desahucio constituye un defecto sustancial que vicia de nulidad el emplazamiento por privar al -demandado del derecho a que se le informe de lo que puede oeurrirle si no comparece.” (Bastardillas nuestras.)
En López v. Meléndez, 22 D.P.R. 156, citado con aproba-ción en el caso de Andino, supra, se resolvió que un aperci-' *453bimiento 'en el emplazamiento al efecto de que ‘-si no com-parece en dicha sesión a formular sns alegaciones se conti-nuará el pleito por todos sus trámites Sin más citarle ni oírle, hasta dictarse la sentencia que proceda,” era suficiente y por tanto no era nulo el emplazamiento, a pesar de que el márshal en el diligenciamiento tampoco hizo constar ha-ber hecho el apercibimiento a los demandados.
En Stella v. Corte, 41 D.P.R. 635, se sostuvo la validez de un emplazamiento que contenía el apercibimiento, a pe-sar de que el márshal en su certificado no hizo constar ha-ber hecho tal apercibimiento. Este era un caso de alimen-tos cuyos procedimientos se rigen por la ley de desahucio.
No hemos encontrado en nuestra jurisprudencia ningún caso interpretando el párrafo segundo del artículo 5 de la Ley de Desahucio, supra, que resuelva que el márshal de-berá hacer constar en el diligenciamiento el haber hecho un apercibimiento de palabra a los demandados en el momento de entregarles el emplazamiento en el cual sí consta el aper-cibimiento que requiere dicha sección.
La orden de citación y el emplazamiento son los que de-ben contener el apercibimiento y en el caso de autos, como hemos visto, tanto la orden de citación expedida por la corte, como el emplazamiento, servidos a los demandados con co-pia de la demanda, expresamente-decían que “se les apercibe que si en dicho día y hora no comparecen ustedes' por sí o por medio de. legítimo apoderado o abogado, se decretará el desahucio sin más citarles ni oírles, ...” En su conse-cuencia, la corte municipal actuó con jurisdicción y también la tenía la corte inferior en grado apelativo para continuar conociendo del caso.

Bebe dejarse sin efecto la resolución recurrida y devol-verse el caso para ulteriores procedimientos.


En este caso se dijo en la pág. 136:
“Para que un demandado quede sujeto a la jurisdicción de la corte es necesario que se le cite en la forma que la ley prescribe y además que se devuelva a la corto una constancia de haberse llevado a efecto la .'citación, de la chal aparezca que los requisitos exigidos por el estatuto se cumplieron debidamente, sin perjuicio de lo dispuesto en el artículo 9S del Código de Enjuiciamiento Civil. Orcasitas v. Márquez et al, 19 D.P.R. 477.”
En el caso de Orcasitas v. Márquez, de donde se tomó verbatim este párrafo, lo que se resolvió fué que el diligenciamiento de la citación no había sido auten-ticado en la forma que exige el artículo 92 del Código de Enjuiciamiento Civil y que para que un menor de edad quede sometido a la jurisdicción de una corte, es indispensable que se le cite personalmente, no siendo suficiente el emplaza-miento hecho a su tutor.